       Case:4:19-cv-00872-HSG
      Case    19-17501, 01/24/2020, ID: 11573917,
                                 Document         DktEntry:
                                           267 Filed        32, Page
                                                     01/24/20    Page11ofof33

                                                                          FILED
                   UNITED STATES COURT OF APPEALS                          JAN 24 2020

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




SIERRA CLUB; SOUTHERN BORDER                   No.    19-17501
COMMUNITIES COALITION,
                                               D.C. No. 4:19-cv-00892-HSG
             Plaintiffs-Appellees,             Northern District of California,
                                               Oakland
v.

DONALD J. TRUMP, in his official               ORDER
capacity as President of the United States;
et al.,

             Defendants-Appellants.



STATE OF CALIFORNIA; et al.,                   No.    19-17502

             Plaintiffs-Appellees,             D.C. No. 4:19-cv-00872-HSG
                                               Northern District of California,
v.                                             Oakland

DONALD J. TRUMP, in his official
capacity as President of the United States
of America; et al.,

             Defendants-Appellants.
         Case:4:19-cv-00872-HSG
        Case    19-17501, 01/24/2020, ID: 11573917,
                                   Document         DktEntry:
                                             267 Filed        32, Page
                                                       01/24/20    Page22ofof33




STATE OF CALIFORNIA; et al.,                     Nos. 20-15044

              Plaintiffs-Appellants,             D.C. No. 4:19-cv-00872-HSG
                                                 Northern District of California,
 and                                             Oakland

STATE OF CONNECTICUT; et al.,

              Plaintiffs,

 v.

DONALD J. TRUMP, in his official
capacity as President of the United States
of America; et al.,

              Defendants-Appellees.


Before: THOMAS, Chief Judge, and WARDLAW and COLLINS, Circuit Judges.


       Defendants have filed a motion to consolidate case No. 19-17501 with the

Defendants’ appeal and the States’ cross-appeal in case Nos. 19-17502 & 20-

15044, to revise the Court’s briefing schedules, and to address the oral argument

calendar. Plaintiffs have filed separate responses. Both request that oral argument

be scheduled for the March calendar, and the States propose their own modified

briefing schedule.




                                          2
        Case:4:19-cv-00872-HSG
       Case    19-17501, 01/24/2020, ID: 11573917,
                                  Document         DktEntry:
                                            267 Filed        32, Page
                                                      01/24/20    Page33ofof33




      The Court grants Defendants’ motion to consolidate the cases for the

purposes of oral argument and briefing. The Court also vacates its prior briefing

schedule and adopts the States’ modified proposed briefing schedule. Defendants’

opening brief is due January 24, 2020. Sierra Club Case plaintiffs’ response brief

and the States’ combined response brief and opening brief on cross-appeal are due

February 13, 2020. Defendants’ combined reply brief and response brief on cross-

appeal is due on February 27, 2020. The States’ optional reply brief on cross-

appeal is due on March 2, 2020. Oral argument is scheduled for the week of

March 9, 2020. The date and time will be scheduled at a later date. The Court

continues to have the pending emergency motion to lift the stay pending appeal

under advisement.




                                         3
